The Honorable Jake Files State Representative 2208 46th Terrace Fort Smith, AR 72904
Dear Representative Files:
You have requested an Attorney General opinion in response to the following question:
  Is a person who has properly attained an assignment of judgment from a plaintiff, and who then attempts to recover the judgment, exempt from state law governing the operation and licensing of collection agencies?
Response
It is my understanding that you have presented this question on behalf of a constituent who operates a business that solicits assignments of judgments and attempts to recover them. In reviewing the documentation attached to your correspondence, I became aware that your constituent had received a letter from a judge in whose court your constituent was attempting to collect judgments. The judge raised the concern that is expressed in your question (as well as other concerns), as related to your constituent's activities in that judge's court. On his own motion, the judge set the matter for hearing in order to resolve the issue and directed your constituent to be prepared to address the stated concerns.
It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers. Moreover, it is not the function of the Office of the Attorney General to give legal advice regarding particular matters that are the subject of dispute.
Accordingly, I must decline to respond to your question at this time.
Sincerely,
MARK PRYOR Attorney General